Case 3:19-cv-21248-BRM-LHG Document 51-1 Filed 06/22/20 Page 1 of 3 PageID: 739




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  THE TRUSTEES OF PRINCETON
  UNIVERSITY,
            Plaintiff,

                          v.                        Civil Action No. 3:19-cv-21248
                                                    (BRM)(LHG)
  TOD WILLIAMS BILLIE TSIEN
  ARCHITECTS, LLP; JACOBS      DECLARATION OF EMILY D.
  ARCHITECTS/ENGINEERS, INC.;  ANDERSON, ESQ.
  and JACOBS CONSULTANCY INC.,
                               Motion Date: July 6, 2020
             Defendants.

  ----------------------------------------------
  TOD WILLIAMS BILLIE TSIEN
  ARCHITECTS, LLP,

                         Third-Party Plaintiff,

                               v.

  ARUP USA, INC. and F.J. SCIAME
  CONSTRUCTION COMPANY, INC.

                         Third-Party
  Defendants.


 I, Emily D. Anderson, declare as follows:

          1.       I am an attorney admitted to practice in the State of New Jersey and am

 an Associate at Sheppard, Mullin, Richter and Hampton LLP, counsel to Third-Party

 Defendant F.J. Sciame Construction Company, Inc. (“Sciame”). I respectfully

 submit this Declaration in opposition to Defendant Jacobs Architects/Engineers, Inc.


 SMRH:4849-2569-1328.1                             -1-
Case 3:19-cv-21248-BRM-LHG Document 51-1 Filed 06/22/20 Page 2 of 3 PageID: 740




 and Jacobs Consultancy, Inc.’s (“Jacobs Defendants”) Motion to Supplement and/or

 Amend the Answer, Affirmative Defenses, Counterclaim and Cross-Claim (“Motion

 to Amend”) (Dkt. 42).


          2.       This declaration is based upon my review of the relevant pleadings and

 records in this matter, as well as my personal knowledge.


          3.       This litigation arises out of a construction project for the design and

 construction of the Andlinger Center for Energy and the Environment, a new state-

 of-the-art building for Plaintiff The Trustees of Princeton University’s (“Princeton”)

 (the “Project”).


          4.       Princeton and Sciame entered into a contract whereby Sciame would

 provide construction management services for the Project.


          5.       On November 29, 2016, Princeton and Sciame executed a settlement

 agreement, agreeing to release all claims against each other related to the Project.


          6.       On December 10, 2019, Princeton filed a Complaint against the Jacobs

 Defendants, among others. A copy of the Complaint is annexed hereto as Exhibit A

 (Dkt. No. 1).


          7.       On June 12, 2020, the Jacobs Defendants filed their Motion to Amend,

 which included a copy of their proposed Amended and Supplemental Answer,


 SMRH:4849-2569-1328.1                        -2-
Case 3:19-cv-21248-BRM-LHG Document 51-1 Filed 06/22/20 Page 3 of 3 PageID: 741




 Affirmative Defenses, Counterclaim, and Cross-Claims (“Proposed Amended

 Answer”). A copy of the Proposed Amended Answer is annexed hereto as Exhibit

 B (Dkt. No. 42-1).


 I declare under the penalty of perjury under the laws of the United States of America

 that the foregoing is true and correct. Executed on June 22, 2020 at Yonkers, New

 York.




                                                   s/ Emily D. Anderson
                                                   Emily D. Anderson




 SMRH:4849-2569-1328.1                    -3-
